Title: To Thomas Jefferson from Edmond Charles Genet, 1[9] November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 18. [19] 9bre. 1793. l’an 2e.

Le sort des Colonies francoises dans les Antilles est tellement lié avec les intérêts politiques et Commerciaux de la france et des Etats unis que J’ai regardé comme un de mes devoirs depuis que Je suis ici d’instruire et mon gouvernement et le votre de la situation de ces possessions importantes. Je vous ai communiqué précedemment toutes les notions qui étoient parvenues à ma Connoissance, Je vous transmets aujourdhui un tableau que Je crois éxact de l’état actuel des Isles Sous le vent et du vent. J’y Joins la copie d’une lettre circulaire que J’écris aux Consuls relativement aux émigrés de St. domingue et celle d’une autre lettre que J’ai adressée à une prétendue assemblée de Colons qui s’est formée à Philadelphie à l’instar de celles de Charles Town et de Baltimore. Je souhaite vivement, M., que ces differentes pieces fixent les idées du gouvernement federal sur l’événement de St. domingue qui n’est point un des phénomenes les moins remarquables de notre revolution. Le peuple nouveau qui se forme dans cette Isle pourra devenir un ami utile ou un voisin dangereux et mon amitié pour les Etats unis me préscrit de vous avertir qu’il est très important qu’ils prennent à son égard un systême dicté comme celui que nous suivrons vraisemblablement envers lui par la philosophie et par l’Empire des circonstances. Ce peuple quoique très Jeune encore, M., connoit ses droits. Il a Juré de les défendre; Il sera sensible aux bons procédés et punira ceux qui l’outrageront; aussi, Je ne saurois vous dire combien J’ai été alarmé sous ce dernier rapport en apprenant qu’une députation tricolore envoyée par les hommes libres de la partie du Nord de St. domingue avoit été scandaleusement insultée et maltraitée en débarquant à Philadelphie par des réfugiés qui se sont permis même d’enlever à bord du Vaisseau de la République ou elle étoit embarquée des papiers officiels à l’adresse de la Convention nationale
 
et du Conseil éxécutif. Ils ignoroient sans doute les malheureux qu’une rage aveugle a portés à cet attentat que quatre cent mille noirs avoient fait le serment de faire éxpier à toute l’éspece blanche qui restoit encore dans leur Isle la plus legere offense que recevroient leurs représentants de la part des hommes de Cette couleur. Mais heureusement M., que ces députés qui m’étoient adressés sont venus chercher auprès de moi un azyle; Je les ai reçus consolés, Je les ai assurés que le gouvernement seviroit contre les coupables, Je me suis assuré qu’ils n’instruiroient point leurs commettants de ce qui leur étoit arrivé et par cette conduite Je crois avoir servi ma patrie et la vôtre. Agréés mon respect.
